                                                         1
                                                         2
                                                                                                                  JS-6
                                                         3
                                                         4
                                                         5
                                                         6
                                                         7
                                                         8                    UNITED STATES DISTRICT COURT
                                                         9                   CENTRAL DISTRICT OF CALIFORNIA
                                                         10
                                                                                                                            MWF
                                                         11 GABRIEL ESPARZA,                                                 XXXX(ASx)
                                                                                                     Case No.: 2:18-CV-09237-CAS
                     633 West Fifth Street, Suite 2800




                                                         12                 Plaintiff,               [PROPOSED] ORDER GRANTING
                                                                                                     XXXXXXXXXXX
YU | MOHANDESI LLP

                         Los Angeles, CA 90071




                                                                                                     STIPULATION FOR DISMISSAL
                                                         13                                          WITH PREJUDICE OF ENTIRE
                                                                      V.                             ACTION
                                                         14
                                                              LVNV FUNDING, LLC,
                                                         15
                                                                               Defendant
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28

                                                                                                  –1–
                                                                                         CERTIFICATE OF SERVICE
                                                         1          IT IS HEREBY ORDERED that the Complaint and any and all claims for relief
                                                         2    in the above-entitled action are hereby dismissed with prejudice.
                                                         3          IT IS FURTHER ORDERED that each party shall bear its own costs and
                                                         4    attorneys’ fees.
                                                         5
                                                         6    IT IS SO ORDERED.
                                                         7
                                                         8    DATED: November
                                                                     _______________________,
                                                                              29, 2018        2018
                                                         9
                                                                                                     ---------------------------------------------------
                                                         10                                           Honorable Michael W. Fitzgerald
                                                                                                        Honorable Christian A. Snyder
                                                                                                        xxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                                         11                                             United States District Judge
                     633 West Fifth Street, Suite 2800




                                                         12
YU | MOHANDESI LLP

                         Los Angeles, CA 90071




                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28

                                                                                                       –1–
                                                                                              CERTIFICATE OF SERVICE
